831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emmett and Bernice BANKS, Plaintiffs-Appellees,v.CITY OF FOREST PARK, OHIO, Brandon H. Wiers, Mayor, HaroldSmith, First Vice-Mayor, George Fraley, Second Vice-Mayor,R.A. Eaton, Building Inspector, and James A. Nieman(86-3947), Will H. McGriff (87-3069), Defendants-Appellants.
Nos. 86-3947, 87-3069.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1987.

Before KEITH and MILBURN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Defendants City of Forest Park, et al., appeal from the district court's denial of their motion for summary judgment on the basis of immunity.


2
Plaintiff Emmett Banks, who is black, resided with his family at 1338 Waycross Road, Forest Park, Ohio, from 1977 until 1985.  In 1979, he hired a contractor to begin work on an in-ground swimming pool.  When problems concerning the construction arose, plaintiff fired the contractor and began work himself.


3
Defendants are the City of Forest Park;  its Mayor, Brandon Wiers;  First and Second Vice-Mayors, Harold Smith and George Fraley;  Building Inspector and Community Development Director Robert Eaton;  Housing Services Officer Will McGriff;  and Police Chief James Nieman.  Plaintiff and defendants have battled over the pool construction since 1980.


4
Beginning on November 25, 1980, plaintiff was issued a series of citations from the local housing authority because the construction on his property did not comply with municipal ordinances.  On July 19, 1981, he was cited for a violation of Forest Park Municipal Code section 154.04, which requires an adequate enclosure around swimming pools.  He was convicted of the violation and ordered to make improvements on his land.  When he failed to do so, he was arrested and briefly detained.  While he was being held, he was issued three more citations for failure to comply with the ordinance.  When he appeared in the Mayor's court on May 20, 1982, to defend these charges, four more citations were issued against him.


5
On July 1, 1982, Banks was found guilty of all eight violations and was fined $80.00.  Plaintiff and defendants negotiated over the necessary improvements, but the dispute was never satisfactorily resolved.  On April 5, 1983, Mayor Wiers lifted the stay originally imposed on the fines levied on July 1, 1982.  Plaintiff appealed, and all charges were eventually dismissed.


6
On February 6, 1984, Banks filed his complaint in the district court, alleging that defendants conspired to deprive him of his civil rights by selectively enforcing the laws of the City of Forest Park against him because he is black.  After protracted pretrial proceedings, defendants filed a motion for summary judgment on January 13, 1986.  The motion was denied on September 30, 1986.  The defendants filed a timely notice of appeal, in which they argue that the district court erred in failing to grant their motions for summary judgment on the basis of qualified and/or absolute immunity and the statute of limitations.


7
Upon consideration of the briefs and record herein and after oral argument, the judgment of the district court is AFFIRMED for the reasons stated in his orders of September 29, 1986, and January 16, 1987.